DETAILED ACTION
1.	This office action is in response to communication filed on 07/20/2022. Claims 1, 3, 12, 14 and 20 have been amended. Claims 2 and 13 have been canceled. Claims 1, 3-12, and 14-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to amended claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 4, 6, 7, 10, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belveze et al. Pub. No. 2006/0071707.
Regarding claim 1. Fig. 2 of Belveze et al. discloses a mixed-signal logic processor (F0, 32), comprising: a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) each having a set of branch-dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and a  single branch-dedicated capacitor(capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch) and  a common switch (S0,16) the common switch (S0,16)  being external and common to each of the plurality of mixed-signal multiplier branches (each of branches of CH0,0; CH0,1; CH0,2; CH0,3); and a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0), the first (C10,0) and the second (CT,0)  shared branch-external capacitors ((CT,0), (C10,0))  being external to and shared by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3), wherein various settings of the set of switches (various setting of switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and the common switch (S0,16)  enable various modes  (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32) , and wherein each of the single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch)  and the first and second shared branch-external capacitors ((C10,0), (CT,0))   have a respective first side directly connected to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0).
Regarding claim 3. The mixed-signal logic processor of claim 1, Fig. 2 further discloses wherein each of the first capacitor (C10,0) and the second capacitor (CT,0) having a respective first second side connected to a respective side of the common switch (S0,16) and a respective second side connected to ground (Grounding of C10,0 and CT,0).  
Regarding claim 4. The mixed-signal logic processor of claim 1, Fig. 2 further discloses wherein the mixed-signal logic processor (20) is configured to compute a dot product (Out of 32) between an analog value vector (analog vector value of IN) and a digital value vector (digital value vector output of ADC 24 in Fig. 1).  
Regarding claim 6. (original) The mixed-signal logic processor of claim 4, wherein the sample mode (S0,0; S0,2; S0,4; S0,6 switch on) the analog value vector (analog vector value of IN) using the single branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to store a sample value (store IN sample value in each capacitor CH0,0; CH0,1; CH0,2; CH0,3) .  
Regarding claim 7. The mixed-signal logic processor of claim 1, Fig. 2 further discloses wherein the single branch- dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)   is of a same size (same size of capacitor CH0,0; CH0,1; CH0,2; CH0,3).  
Regarding claim 10. (original) The mixed-signal logic processor of claim 1, Fig. 2 further discloses wherein capacitor-wise each of the plurality of mixed-signal multiplier branches include only the single branch- dedicated capacitor.  
Regarding claim 12. Fig. 2 of Belveze et al. discloses a method for forming mixed-signal logic processor (F0, 32), comprising: arranging a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to each have a set of branch- dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7)  and a single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch); connecting a common switch (S0,16)  external from and common to each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) ; and sharing a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0) by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3); connecting a respective first side of each of the single branch-dedicated capacitor (first side of each capacitor CH0,0; CH0,1; CH0,2; CH0,3) and the first (C10,0)  and the second (CT,0) shared branch-external capacitors directly to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0); Page 4 of 13wherein various settings of the set of switches (various setting of S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7)   and the common switch (S0,16) enable various mode (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32).  
Regarding claim 14. The method of claim 12, Fig. 2 further discloses wherein the method further comprises connecting a respective second side of each of the first capacitor ( top side C10,0) and the second capacitor (top side CT,0) to a respective side of the common switch (S0,16)).
Regarding claim 15. (original) The method of claim 12, Fig. 2 further comprising configuring the mixed- signal logic processor (F0, 32) configured to compute a dot product (Out of 32) between an analog value vector (analog vector value of IN) and a digital value vector (digital value vector output of ADC 24 in Fig. 1).  
Regarding claim 17.  The method of claim 15, Fig. 2 further comprising configuring the sample mode (S0,0; S0,2; S0,4; S0,6 switch on) the analog value vector (analog vector value of IN) using the single branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to store a sample value (store IN sample value in each capacitor CH0,0; CH0,1; CH0,2; CH0,3) .  
Regarding claim 18. The method of claim 12, Fig. 2further comprising forming the single branch- dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) is of a same size (same size of capacitor CH0,0; CH0,1; CH0,2; CH0,3).  
Regarding claim 20, Fig. 2 of Belveze et al. discloses computer process system (20), comprising:  a mixed-signal logic processor (F0, 32), wherein the mixed-signal logic processor (F0, 32)  comprising: a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) each having a set of branch-dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and a  single branch-dedicated capacitor(capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch) and  a common switch (S0,16) the common switch (S0,16)  being external and common to each of the plurality of mixed-signal multiplier branches (each of branches of CH0,0; CH0,1; CH0,2; CH0,3); and a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0), the first (C10,0) and the second (CT,0)  shared branch-external capacitors ((CT,0), (C10,0))  being external to and shared by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3), wherein various settings of the set of switches (various setting of switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and the common switch (S0,16)  enable various modes  (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32) , and wherein each of the single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch)  and the first and second shared branch-external capacitors ((C10,0), (CT,0))   have a respective first side directly connected to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belveze et al. as applied to claims 4 and 15 above, and further in view of Pernull et al. Pub. No. 2018/0083649.
Byrne et al.  as applied to claims 4 and 15 above, do not discloses wherein the mixed-signal logic processor (Fig.4) is comprised in a system having at least one sensor and a memory device, wherein the analog value vector is received from the at least one sensor and the digital value vector is received from the memory device.
Fig. 3 of Pernull et al. mixed-signal logic processor (801, 131) is comprised in a system (100) having at least one sensor (paragraph 0030) and a memory device (digital controller 170 according to successive approximation register to control the switches paragraph 0074), wherein  analog value vector (analog value vector of analog input signal 141-1, 141-2) is received from the at least one sensor (paragraph 0030) and a digital value vector  (digital vector output from controller 170; paragraph 0074; also see paragraph 0069) is received from the memory device (170 digital controller 170 according to successive approximation register paragraph 0074).
Belveze et al. and Pernull et al. are common subject matter of a plurality of mixed-signal multiplier branches each having a set of branch-dedicated switches and a single branch-dedicated capacitor; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pernull et al. into Belveze et al. for the purpose of  implement the filter elements in the analog domain in a particularly space-saving and highly integrated manner. In various examples, hardware of the ADCs, present in any case, can be used again. For example, a sampling capacitor or DAC capacitors of an input stage of a converter core of a SAR ADC can be used again for filtering (paragraph 0038 of Pernull). 


7.	Claims 8, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belveze et al. as applied to claim 1 and 12 above, and further in view of Peter Pub. No. 2010/0181180.
Regarding claims 8 and 19. Fig. 2 of Belveze et al. as applied to claims 1 and 12 above, respectively, disclose the set of branch- dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7); but does not discloses a first switch and a second switch, each having a first side connected to one side of the single branch-dedicated capacitor, wherein another side of the first switch is connected to an input voltage, and the another side of the second switch bypasses the input voltage.   
Fig. 3 of Peter discloses a set of branch-dedicated switches capacitor and a single dedicated capacitor (C1) include a first switch (304) and a second switch (316), each having a first side connected to one side of the single dedicated capacitor (C1), wherein another side of the first switch (304) is connected to an input voltage (110), and another side of the second switch (316) bypasses the input voltage (110). 
Belveze et al. and Peter are common subject matter of a switching capacitor for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Belveze et al. for the purpose of providing a needed is a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (paragraph 0011 of Peter).

Regarding claims 9. Belveze et al. combine with Peter applied to claim 8 above, Fig. 2 of Belveze et al. further discloses wherein the set of branch- dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) combined with Peter applied to claim 8 above, further  include a third switch (S0,1; S0,3; S0,5; S0,7) having a first side connected to the one side of the branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3)  and a second side (second side of (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3)   connected to a common node (common node  M0)  with respect to each of the plurality of mixed-signal multiplier branches (s capacitor branches CH0,0; CH0,1; CH0,2; CH0,3).

Regarding claim 11. Fig. 2 of Belveze et al. as applied to claim 1 above, Fig. 2 further disclose wherein the various modes (switching modes S0,0 S0,1; S0,2 S0,3; S0,4 S0,5; S0,6 S0,7) of the mixed-signal logic processor (F0, 32) comprise, a sample mode (S0,0; S0,2; S0,4; S0,6 switch on); a merge mode (S0,1; S0,3; S0,5S0,7 switch on)  and an accumulate mode (S0,16 switches on), but does not disclose a reset mode. 
Fig. 3 of Peter discloses a set of branch-dedicated switches capacitor and a single dedicated switching capacitor (C1) include various modes (switching modes) of the logic processor (300) comprise, a sample mode (304 Fig. 3(c)); a reset mode (Fig.3(a)) and merge mode (Fig. 3(b)).
Belveze et al. and Peter are common subject matter of a switching capacitor for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Belveze et al. for the purpose of providing a needed is a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (paragraph 0011 of Peter).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/31/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845